Citation Nr: 1203602	
Decision Date: 01/01/12    Archive Date: 02/13/12

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a cerebrovascular accident.  

3.  Entitlement to an effective date prior to May 24, 2005, for the award of service connection for residuals of a cerebrovascular accident.  

4.  Entitlement to an effective date prior to May 24, 2006, for the award of special monthly compensation based on housebound status.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  He is a former prisoner of war.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to earlier effective dates for the award of service connection for residuals of a cerebrovascular accident, and for special monthly compensation due to housebound status were previously before the Board in September 2011, at which time they were remanded for issuance of a statement of the case concerning these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Subsequently, the RO granted the Veteran an effective date of May 24, 2005, for his residuals of a cerebrovascular accident, and declared this award a full grant of the benefits requested on appeal.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available benefit does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the Board finds the issue of entitlement to an earlier effective date for the award of service connection for residuals of a cerebrovascular accident remains in appellate status, as the Veteran was not award the earliest potential effective date.  See 38 U.S.C.A. § 5110(b).  

Regarding the issue of entitlement to an earlier effective date for the award of special monthly compensation, the RO subsequently issued an October 2011 supplemental statement of the case which included this issue.  The Board notes, however, that a statement of the case and a supplemental statement of the case are not the same, and that pertinent regulations require a statement of the case be afforded a claimant upon receipt of a timely notice of disagreement.  See 38 U.S.C.A. § 7105(d)(1).  Indeed, in the letter accompanying the supplemental statement of the case, the Veteran was not advised of the necessity of his filing a substantive appeal to perfect the issue on appeal.  The Veteran has not been issued a statement of the case on this issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

On an August 2011 VA Form 9, the Veteran's representative requested a personal hearing before a Veterans Law Judge seated at the RO.  As the Veteran has not yet been afforded such a hearing, and has not withdrawn his hearing request, this appeal must be returned to the RO to afford him the requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a hearing in appropriate docket order before a Veterans Law Judge sitting at the RO.  The Veteran should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

